Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims

	Claims 1-18 were pending. Claims 3, 4, 9, 10 and 15 are canceled. Claims 1, 5, 7, 11, 13 and 16 are amended. Claims 1, 2, 5-8, 11-14 and 16-18 are pending.

Response to Arguments

	The 101 rejection of the claims is withdrawn in view of the claim amendments.
	The 102 and 103 rejections of the claims are withdrawn in view of the claim amendments.
	The claim objections are withdrawn in view of the claim amendments.

Allowable Subject Matter

Claims 1, 2, 5-8, 11-14 and 16-18 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not disclose, either alone or in combination, the elements of the independent claims.
Claim 1 is amended to include the allowable subject matter of claims 3 and 4:
wherein the computing device is a notary system configured to be in a non-isolated zone that is accessible to users and configured to communicatively couple to (i) a transaction initialization system, a security system, and a plurality of front office systems in the non- isolated zone, and to (ii) the immutable ledger in a semi-isolated zone from the users with an interceptor configured to use data from the immutable ledger to confirm or deny the transfer prior to the transfer reaching a transfer settlement system in an isolated zone from the users.

Claim 7 is amended to include the allowable subject matter of claims 9 and 10:
wherein the computing device is an interceptor of a transactions system, the interceptor US2008 19944169 1U.S. Patent Appl. No. 16/953,594configured to prevent the transfer from executing in response to failing to confirm that the data from the transfer matches the information in the immutable ledger, wherein the interceptor is configured to be positioned in a semi-isolated zone with the immutable ledger such that the interceptor and the immutable ledger are semi-accessible to users of the transactions system, wherein the interceptor is configured to communicate with the settlement system in an isolated zone that is inaccessible to the users.

Claim 13 is amended to include the allowable subject matter of claim 15:
wherein the notary system is in a non-isolated zone accessible to users and the interceptor is in a semi-isolated zone that is semi-accessible to the users.

The closest prior art is:
Nolan – 2019/0034920
Nolan discloses aspects of an electronic wallet and submitting a transaction of the wallet to a blockchain but does not disclose the subject matter as amended in claims 1 and 13.

Exton – 2010/0023454
Exton discloses:
([0042] Security service 304 intercepts a sensitive transaction request from a user, or other component, for routing to authentication service 306. Security service 304 ensures the requester has an established session and also caches selected transaction information for use during the authentication process. Authentication service 306 performs the additional verification that the requester is permitted to perform the requested transaction.);
However, Exton does not disclose the allowable subject matter of claim 7.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694